DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: The continuation data should be listed on page 1 of the specification under the heading CROSS-REFERENCE TO RELATED APPLICATIONS.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "defined like" in pg. 4, ln. 18-19. It is unclear what defined like radical R4 corresponds to in claim 1.
Claim 1 recites the limitation "the case" in pg. 5, ln. 6; "the alkaline earth metal cations" in pg. 5, ln. 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, the phrase "as defined in claim 1" renders the claim indefinite because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention [see MPEP § 2173.05(f)].  
Claim 5, the phrase "as defined in claim 4" renders the claim indefinite because it is unclear which limitation(s) defined in claim 4 correspond to the claimed invention [see MPEP § 2173.05(f)].  
Claim 5 recites the limitation "the case" in pg. 9, ln. 1; "the formation" in pg. 9, ln. 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "defined like" in pg. 10, ln. 7; pg. 11, ln. 17; pg. 11, ln. 19.  It is unclear what defined like radical R3 and defined like m corresponds to in claim 5.
Claim 7, the phrase "as defined in claim 1" renders the claim indefinite because it is unclear which limitation(s) defined in claim 1 correspond to the claimed invention [see MPEP § 2173.05(f)].  


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends from claim 2, and recites all radicals R1, R2, R3, R4, R5, R6, and E are defined as in claim 2, which fails to further limit claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-5, 7-9, 11-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubennestel et al. (US 7,834,126).
Regarding claims 1-2, 4-5 and 18:  Haubennestel et al. (US ‘126) discloses amide containing polymers of formula (I) as a rheology control agent [abstract], wherein Haubennestel et al. (US ‘126) discloses preparing the amide containing polymer by reacting diamines with dicarboxylic acids [7:24-29], reacting the amine terminated intermediate with a (meth)acrylate and/or (meth)acrylic acid (and its salt) (Michael addition), and subsequently reacting the addition product with an isocyanate [4:38-5:3].  Haubennestel et al. (US ‘126) discloses Ex. 16 [Ex. 16; 18:25-38] reacts the condensation product of Ex. 6 (adipic acid and 1,8-octamethylenediamine [Ex. 6; 16:60-17:3]) with lauryl acrylate and then reacts with an isocyanate (OCN-C6H4(CH3)-4H9).  The resulting amide containing polymer containing urea groups was diluted with isobutanol [Ex. 16; 18:25-38].  Haubennestel et al. (US ‘126) discloses diamines, such as meta-xylylenediame and isophorone diamine [7:30-58].  
While Haubennestel et al. (US ‘126) does not specifically disclose a specific embodiment having a COOH end group, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979) [see MPEP 2144.09].
Note: formula (I):

    PNG
    media_image1.png
    830
    482
    media_image1.png
    Greyscale
[2:14-55].
Regarding claims 7-9 and 15:  Haubennestel et al. (US ‘126) discloses 1 wt% of the amide polymer in a white paint formula containing 52 wt% Shellsol A solvent (aromatic hydrocarbon solvent [15:50-51]), 28% binder and 20 wt% TiO2 [18:40-61].
Regarding claim 11:  Haubennestel et al. (US ‘126) discloses 1 wt% of the amide polymer in a white paint formula containing 52 wt% Shellsol A solvent, 28% binder and 20 wt% TiO2 [18:40-61].  Haubennestel et al. (US ‘126) discloses 5 wt% of the amide polymer [15:29-35].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) [See MPEP 2144.05].
Regarding claim 12:  Haubennestel et al. (US ‘126) discloses 1 wt% of the amide polymer in a white paint formula containing 52 wt% Shellsol A solvent, 28% binder and 20 wt% TiO2 [18:40-61].  Haubennestel et al. (US ‘126) discloses 5 wt% of the amide polymer [15:29-35].
Haubennestel et al. (US ‘126) does not disclose 10 wt% of the amide containing polymer.  However, differences in concentration will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) [see MPEP 2144.05].
Regarding claims 16-17:  Haubennestel et al. (US ‘126) discloses polyoxyalkylene and polyester radicals [2:14-55].
Regarding claim 19:  Haubennestel et al. (US ‘126) discloses hydroxyfunctional polycarboxylic acids, such as tartaric acid, citric acid and hydroxyphthalic acid [7:59-8:16].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haubennestel et al. (US 7,834,126) as applied to claim 8 above, and further in view of Göbelt et al. (WO 2016/193473).  Göbelt et al. (US 10,253,133) was used for citation.
Regarding claim 10:  Haubennestel et al. (US ‘126) discloses the basic claimed composition [as set forth above with respect to claim 8]; wherein Haubennestel et al. (US ‘126) discloses solvents, such as Shellsol A solvent (aromatic hydrocarbon solvent [15:50-51; 18:40-61]), toluene, xylene, N-methylpyrrolidone, etc. [10:8-15].  
Haubennestel et al. (US ‘126) does not disclose dimethylformamide as a solvent.  However, Göbelt et al. (US ‘133) discloses dispersants [1:12-16] comprising solvents such as toluene, xylene, N-methylpyrrolidone and dimethylformamide [15:60-16:16].  Haubennestel et al. (US ‘126) and Göbelt et al. (US ‘133) are analogous art because they are concerned with a similar technical difficulty, namely the preparation of dispersants.  At the time of invention a person of ordinary skill in the art would have found it obvious to have combined dimethylformamide, as taught by Göbelt et al. (US ‘133) in the invention of Haubennestel et al. (US ‘126), and would have been motivated to do so since Göbelt et al. (US ‘133) suggests 

See attached form PTO-892.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767